DETAILED ACTION 
The present application, filed on 1/22/2020 is being examined under the AIA  first inventor to file provisions.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission. 
a.  Claims 1-5, 7, 10-14, 16, 19-21 are amended

Overall, Claims 1-21 are pending and have been considered below.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 10 and Claim 19 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 10, 19) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: automatically select an audio clip asset of the plurality of audio clip assets taking into consideration the feedback parameters from users; merge the audio clip asset with the content; generate an audio file and a video file; provide the audio file and the video file to a user. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at creating audio clip asset with content, including a video file and providing the merged file to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial activity (i.e. providing a product or a service to customers), but for the recitation of generic computer components (“a processor configured to”), then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving audio content and video content; creating a plurality of audio clip assets including feedback parameters from users; generating feedback parameters from user behavior. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, select content; receive input from an advertiser; create a plurality of audio clip assets are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while generate feedback metrics are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

 (B) Additional remaining claim elements are: the content; the metadata; the usage of machine learning; the plurality of feedback metrics; the audio clip assets; the input. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. non-transitory computer-readable medium; processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receiving audio content and video content; creating a plurality of audio clip assets including feedback parameters from users; generating feedback parameters from user behavior. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, select content; receive input from an advertiser; create a plurality of audio clip assets are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while generate feedback metrics are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the content; the metadata; the usage of machine learning; the plurality of feedback metrics; the audio clip assets; the input. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: non-transitory computer-readable medium; processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 11, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: storing categorized audio clip assets. When considered individually, these additional claim elements are comparable to “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claims 12, 21) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: create a first training set; train a neural network in a first stage; create a second training set; train the neural network in a second stage. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: automatically select an optimized audio clip asset. The limitation has been determined in the Step 2A Prong One analysis as being part of the identified abstract idea, therefore it does not represent significantly more, i.e. more than its face meaning. 
Dependent Claim 5 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: automatically select a plurality of optimized audio clip assets. The limitation has been determined in the Step 2A Prong One analysis as being part of the identified abstract idea, therefore it does not represent significantly more, i.e. more than its face meaning.

Dependent Claims 6-9 (which are repeated in Claims 15-18 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the content; the advertising campaign objectives; the audio clip assets. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig4 and [0050]-[0058], including among others: processors; memory; mass storage; portable storage; peripheral devices; network interface; input devices; output devices. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 10-11, 16-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0131849), in view of Colando (US 2009/0037254), in further view of Bugaychenko et al (US 2017/0083621), in further view of Baijal et al (US 2020/0125886).  
Regarding Claims 1, 10, 19 – Kim discloses: A system for optimizing automatic selection of an audio clip asset, the system comprising: at least one processor configured to: 
	a memory in communication with the at least one processor, the memory storing instructions executable by the at least one processor. {see at least fig2, rc210, rc240, [0040]- [0044]} 
	receive a selection content, the content comprising audio content and visual content {see at least fig5A, fig5B, rcS420-10, [0075] selecting picture clips; rcS420-24 selecting audio clips; fig6, rc630, [0088] movie scenes with sound; [0053] moving picture, background music (reads on audio), effect sounds (reads on audio)}     
	create a plurality of audio clip assets …; {see at least fig2, rc243, [0053] ready-made music pieces (reads on audio clips)}   
	automatically select an audio clip asset of the plurality of audio clip assets …, {see at least fig5B, rcS420-24, [0075] select music pieces (reads on selecting audio clips)} …   
	merge the audio clip asset with the content, and {see at least fig5A, fig5B, rcS420-26 adopt sound effects, scene effects (reads on merging audio with content)}   
	provide the audio file and the video file to a user; and {see at least fig5A, rcS420-12, [0083] plays the entire moving picture clips (reads on audio file and video file)}   
wherein the content comprises audio content and visual content; {see at least [0011] moving picture clips with audio pieces}   

Kim does not disclose, however, Colando discloses:  
	wherein the plurality of feedback metrics comprises at least one tracked conversion using a plurality of conversion pixels and … {see at least fig2, rc231, [0058] tracking views and other metrics (reads on tracked conversions); fig5, rc510, [0058] track views component (reads on tracked conversions). The element “using a plurality of conversion pixels,” absent a description showing a reason to use the conversion pictures, is considered, but given no patentable weight (see MPEP 2111.04, MPEP 2111.05 and the authorities cited therein. The reference is provided for the purpose of compact prosecution)}  
	monitor and analyze user behavior in response to the audio file and the video file and {see at least [0024] feedback mechanism; [0030] feedback hyperlink; [0053] viewer response}  
	generate feedback metrics to improve the machine learning. {see at least [0024] content discontinued or combined with different advertisements (reads on improving the advertisement). The claim element “to improve the machine learning” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.} 
	… timestamps of the visual content {see at least [0053], [0060] time when advertisement was uploaded (reads on timestamp)}, 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim to include the elements of Colando.  One would have been motivated to do so, in order to assess then efficiency of the generated advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kim evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the functionality of monitor and analyze user behavior in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as monitor and analyze user behavior are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, as well as Colando would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim / Colando. 

Kim, Colando does not disclose, however, Bugaychenko discloses: 
	… by combining a plurality of preexisting music files with metadata, the metadata including data associated with behavior of a plurality of users in response to providing the plurality of preexisting music files to the plurality of users in previous selections of content, and … {see at least [0043] music files with metadata (reads on combining music files with metadata), connection between user and item vertices, i.e. music files}  
	generate, based on the merging, one of an audio file and a video file, {see at least [0043] music files with metadata; [0100] the described techniques may be applied to systems for recommending videos, graphics or other types of multimedia and other content (reads on merging audio and video}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando to include the elements of Bugaychenko.  One would have been motivated to do so, in order to better identify and use music files.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kim, Colando evidently discloses generating advertisements with audio clips.  Bugaychenko is merely relied upon to illustrate the functionality of combining music files with metadata in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as combining music files with metadata are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, as well as Bugaychenko would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando / Bugaychenko.

Kim, Colando, Bugaychenko does not disclose, however, Baijal discloses:  
using machine learning to optimize the selection based on a plurality of feedback metrics and a set of data related to a target audience, {see at least [0005] a machine trains itself; [0080] using machine learning; [0363]-[0366] machine model … learning rate. The claim element “to optimize the selection based on a plurality of feedback metrics and a set of data related to a target audience” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}
	… the set of data related to a target audience comprises a mood of the plurality of users and emotions of the plurality of users; {see at least fig16, [0220], [0225]-[0226], [0254], [0279] metadata, calm (reads on mood), emotional configuration}  
	… the metadata further including an emotional graph showing how the plurality of users respond to portions of a song over time and which of the plurality of users respond with a particular emotion and an energy level graph showing how an energy level of the song varies over time; {see at least fig16, [0220], [0225]-[0226], [0254], [0279] metadata, emotional configuration, energy level}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko to include the elements of Baijal.  One would have been motivated to do so, in order to more appropriately customize the audio clips for the advertisements.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kim, Colando, Bugaychenko evidently discloses generating advertisements with audio clips.  Baijal is merely relied upon to illustrate the functionality of metadata with emotions, energy levels and mood in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as metadata with emotions, energy levels and mood are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, Bugaychenko, as well as Baijal would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando, Bugaychenko / Baijal. 

Regarding Claims 2, 11, 20 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 1, 10, 19. Colando further discloses:  further comprising a database, the database
	storing categorized audio clip assets categorized based on the feedback metrics and information related to a target audience. {see at least [0032] create, edit, store content and advertisements; [0045] store the content; fig5, rc514, [0065] store in database; [0040] rules to execute based on audience statistics; categories created; [0053] categories created}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to more efficiently personalize the advertisements based on audio clips.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the additional functionality of categorizing audio clips based on feedback metrics in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 7, 16 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 1, 12. Colando further discloses:  
	wherein the set of objectives comprises one or more: a mood, an emotion, target customers, geographic location of target customers, demographics of a target audience, budget, a number of ad impressions, a date for an ad campaign, a time-frame for a campaign, a duration for an ad campaign, a format, and performance objectives. {see at least [0043] specified budget; [0042] geographic region}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to create advertisements.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the additional functionality of a series of advertisement objectives in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 8, 17 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 1, 10. Colando further discloses:  
	wherein the plurality of audio clip assets comprise a set of audio clip parameters, the set of audio clip parameters for each audio clip asset of the plurality of audio clip assets comprising at least one or more of: licensing availability, a minimum bid, and a maximum number of impressions. {see at least [0003] sponsors license the product (reads on licensing availability)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando. One would have been motivated to do so, in order to better pair content with audio clips.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips. Colando is merely relied upon to illustrate the additional functionality of audio clips parameters in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 3-5, 12-14, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0131849), in view of Colando (US 2009/0037254), in further view of Bugaychenko et al (US 2017/0083621), in further view of Baijal et al (US 2020/0125886), in further view of Cella et al (US 2019/0339688).  
Regarding Claims 3, 12, 21 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 2, 11, 20. Colando further discloses:  wherein the at least one processor is further configured to 
	… comprising the categorized audio clip assets based on the feedback metrics and the information related to a target audience; {see at least [0032] create, edit, store content and advertisements; [0045] store the content; fig5, rc514, [0065] store in database; [0040] rules to execute based on audience statistics; categories created; [0053] categories created}  
	… comprising the first training set and the information related to a target audience that do not meet a set of objectives; and {see at least [0040] advertisement/campaign rules; fig3, rc305, [0041] rule arguments setter} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to better identify and use audio clips.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the additional functionality of categorized audio clip assets in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Kim, Colando, Bugaychenko, Baijal does not disclose, however, Cella discloses: 
	create a first training set … {see at least [0433], [0435], [0437] creating a training set}  
	train a neural network in a first stage using the first training set; {see at least [0072]-[0073] neural network; [0397] supervised learning; non-supervised learning (reads on training neural network)}  
	create a second training set for a second stage of training … {see at least [0433], [0435], [0437] creating a training set (“training sets” indicate more than one set, i.e. a second set as well)}   
	train the neural network in a second stage using the second training set. {see at least [0072]-[0073] neural network; [0397] supervised learning; non-supervised learning; reinforced learning (reads on continuous training neural network)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include the elements of Cella.  One would have been motivated to do so, in order to automate the process of generating advertisements.  Furthermore, the Supreme Court has supported that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Cella is merely relied upon to illustrate the functionality of creating a training set and training a neural network in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as creating a training set and training a neural network are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, Bugaychenko, Baijal, as well as Cella would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando, Bugaychenko, Baijal / Cella.

Regarding Claims 4, 13 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 2, 12. Colando further discloses:  wherein the at least one processor is further configured to 
	… using the set of objectives, … {see at least [0078] selecting regions; [0040] advertisements/campaign rules; fig3, rc305, [0041] rule arguments setter; [0038] responding to feedback (constitutes a rule argument)} 
	… the information related to a target audience, … {see at least [0032] create, edit, store content and advertisements; [0045] store the content; fig5, rc514, [0065] store in database; [0040] rules to execute based on audience statistics; categories created; [0053] categories created}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to better target the advertisements.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the additional functionality of campaign objectives and target audience in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Kim, Colando, Bugaychenko, Baijal does not disclose, however, Cella discloses: 
automatically select an optimized audio clip asset of the categorized audio clip assets … {see at least [0401] optimized data pool (reads on audio clips optimized by feedback); [01910] optimized based on machine learning, neural networks, deep learning}
	… the first training set, and the second training set. {see at least [0433], [0435], [0437] creating a training set (“training sets” indicate more than one set, i.e. a second set as well)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include the elements of Cella.  One would have been motivated to do so, in order to automate the process of generating advertisements.  Furthermore, the Supreme Court has supported that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Cella is merely relied upon to illustrate the functionality of creating a training set and training a neural network in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as creating a training set and training a neural network are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, Bugaychenko, Baijal, as well as Cella would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando, Bugaychenko, Baijal / Cella.

Regarding Claims 5, 14 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 2, 13. Colando further discloses:  wherein the at least one processor is further configured to 
	… using the set of objectives, … {see at least [0078] selecting regions; [0040] advertisements/campaign rules; fig3, rc305, [0041] rule arguments setter; [0038] responding to feedback (constitutes a rule argument)} 
	… the information related to a target audience, … {see at least [0032] create, edit, store content and advertisements; [0045] store the content; fig5, rc514, [0065] store in database; [0040] rules to execute based on audience statistics; categories created; [0053] categories created}  
the plurality of optimized audio clip assets being given a relative graded scale to the set of objectives. {see at least [0055] rank in terms of viewer feedback; [0078] selecting regions; [0040] advertisements/campaign rules; fig3, rc305, [0041] rule arguments setter; [0038] responding to feedback (constitutes a rule argument)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to better target the advertisements.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the additional functionality of campaign objectives and target audience in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Kim, Colando, Bugaychenko, Baijal does not disclose, however, Cella discloses: 
automatically select an optimized audio clip asset of the categorized audio clip assets … {see at least [0401] optimized data pool (reads on audio clips optimized by feedback); [01910] optimized based on machine learning, neural networks, deep learning}
	… the first training set, and the second training set. {see at least [0433], [0435], [0437] creating a training set (“training sets” indicate more than one set, i.e. a second set as well)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include the elements of Cella.  One would have been motivated to do so, in order to easier customize the advertisements.  Furthermore, the Supreme Court has supported that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Cella is merely relied upon to illustrate the functionality of scaling the advertisements in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as scaling the advertisements are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, Bugaychenko, Baijal, as well as Cella would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando, Bugaychenko, Baijal / Cella. 


Claims 6, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0131849), in view of Colando (US 2009/0037254), in further view of Bugaychenko et al (US 2017/0083621), in further view of Baijal et al (US 2020/0125886), in further view of Goodsitt et al (US 2020/0129061).  
Regarding Claims 6, 15 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 1, 10. Colando further discloses:  
	wherein the merge of the audio clip asset with the content uses at least one of data extracted from the visual content, … {see at least [0053] rules assigned to content and audio (reads on coordinating audio and content)}  
	… timestamps of the visual content {see at least [0053], [0060] time when advertisement was uploaded (reads on timestamp)},

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to better manage the visual content.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips. Colando is merely relied upon to illustrate the additional functionality of visual content timestamp in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Kim, Colando, Bugaychenko, Baijal does not disclose, however, Goodsitt disclose: 
	… the data extracted comprising at least one of color mapping of the visual content … {see at least [clm26], [clm27] color mapping visual content}  
	… a location of the visual content {see at least fig2, rc241, [0042] picture clips storing unit; [0013] list with clips}, an author of the visual content {see at least [0073] users who register pictures used for creation (reads on content author); [0074] picture created by user (reads on content author)}, tags of the visual content {see at least [0061] tag}, … resolution of the visual content {see at least fig3, rcS330, [0060] format (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on resolution)}, an image size of the visual content {see at least fig3, rcS330, [0060] format (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on image size)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include the elements of Goodsitt.  One would have been motivated to do so, in order to easier pair content with audio clips.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Goodsitt is merely relied upon to illustrate the functionality of color mapping the visual content in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as color mapping the visual content are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, Bugaychenko, Baijal, as well as Goodsitt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando, Bugaychenko, Baijal / Goodsitt.


Claims 9, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0131849), in view of Colando (US 2009/0037254), in further view of Bugaychenko et al (US 2017/0083621), in further view of Baijal et al (US 2020/0125886), in further view of Miyashita (US 2001/0014876).  
Regarding Claims 9, 18 – Kim, Colando, Bugaychenko, Baijal discloses the limitations of Claims 1, 10. Colando further discloses:  
	wherein the plurality of audio clip assets are fully licensed and … {see at least [0003] sponsors license the product} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include additional elements of Colando.  One would have been motivated to do so, in order to keep the advertising campaign within legal boundaries.  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Colando is merely relied upon to illustrate the additional functionality of fully licensed audio clips in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Kim, Colando, Bugaychenko, Baijal does not disclose, however, Miyashita discloses: 
… are a duration of thirty seconds or less. {see at least fig2, [0046]-[0047] audio length 15sec, 10sec (reads on less than thirty seconds)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, Colando, Bugaychenko, Baijal to include the elements of Miyashita.  One would have been motivated to do so, in order to better fit the audio clip with the content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kim, Colando, Bugaychenko, Baijal evidently discloses generating advertisements with audio clips.  Miyashita is merely relied upon to illustrate the functionality of audio clip duration in the same or similar context.  As best understood by Examiner, since both generating advertisements with audio clips, as well as audio clip duration are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kim, Colando, Bugaychenko, Baijal, as well as Miyashita would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kim, Colando, Bugaychenko, Baijal / Miyashita. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The Examiner is respectfully reminded that the Examiner is to consider and analyze all claimed limitations in their entirety, not merely phrases that the Examiner cherry-picks from the claim.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
With all due respect, ALL claim elements, be they active or passive have been taken into consideration. The active claim elements have been divided into two groups, one group which forms the identified abstract idea (see the paragraph “However, Claim 1, (which is repeated in Claims 10, 19) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: automatically select an audio clip asset of the plurality of audio clip assets taking into consideration the feedback parameters from users; merge the audio clip asset with the content; generate an audio file and a video file; provide the audio file and the video file to a user. The limitations, as drafted, …” of the eligibility analysis in the instant Office Action)
Second group of active claim elements, i.e. the remaining claim elements after stripping away those which form the identified abstract idea, has been analyzed as well (see the paragraphs marked with (A) in Step 2A Prong Two and in Step 2B of the eligibility analysis in the instant Office Action). 
The remaining claim elements, the passive qualifying claim elements (i.e. those elements not containing a verb in basic or continuous form) have been analyzed as well (see the paragraphs marked with (B) in Step 2A Prong Two and in Step 2B of the eligibility analysis in the instant Office Action). 
Finally, the computing claim elements, i.e. those elements that are utilized to execute the process, have been analyzed as well (see the paragraphs marked with (C) in Step 2A Prong Two and in Step 2B of the eligibility analysis in the instant Office Action). 
Therefore, it is concluded that all elements of the independent claims have been considered in the eligibility analysis of the instant Office Action. No “cherry-picking” takes place. Examiner would like to point out that, when the claim elements have been considered, the Office Action refers to them in an indexed form (e.g. the index “creating a plurality of audio clip assets including feedback parameters from users” has been used for the limitation “create a plurality of audio clip assets by combining a plurality of preexisting music files with metadata, the metadata including data associated with behavior of a plurality of users in response to providing the plurality of preexisting music files to the plurality of users in previous selections of content and the metadata further including an emotional graph showing how the plurality of users respond to portions of a song over time and which of the plurality of users respond with a particular emotion and an energy level graph showing how an energy level of the song varies over time;” This is has been done in order to make the analysis easier to follow. 

Applicant submits “In accordance with further instructional guidelines established by the Office, the Applicant requests that the Examiner reconsider the pending claims including all of the dependent claims and provide additional analysis as required under the 2019 PEG.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner has reconsidered the pending claims, including all of the dependent claims (see the eligibility analysis in the instant Office Action).   

Applicant submits “The present claims are NOT directed to "Certain Methods of Organizing Human Activity" under the October 17, 2019 Update.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2A Prong One:   
However, Claim 1, (which is repeated in Claims 10, 19) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: automatically select an audio clip asset of the plurality of audio clip assets taking into consideration the feedback parameters from users; merge the audio clip asset with the content; generate an audio file and a video file; provide the audio file and the video file to a user. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at creating audio clip asset with content, including a video file and providing the merged file to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial activity (i.e. providing a product or a service to customers), but for the recitation of generic computer components (“a processor configured to”), then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

Applicant submits “None of these examples or scenarios are recited in the claimed invention. The claims are not directed towards any type of social activities, teaching or following rules or instructions. Furthermore, the claimed invention is not related in any manner to the examples provided in the October 17, 2019 Update of a set of rules for playing a dice game; voting, verifying the vote and submitting the vote for tabulation; assigning hair designs to balance head shape; or a series of instructions of how to hedge risk.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis does not make any of these allegations.   

Applicant submits “The claims of the Instant Application are not directed to the purported abstract idea of "'Methods of Organizing Human Activity' grouping of abstract ideas."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action has determined that elements of the independent claims fall into the grouping “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Applicant submits “Instead, the claims are directed to an improvement of the technology.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)  

Applicant submits “The claims also do not recite any mathematical relationships, formulas, or calculations. The claims do not recite organizing human activity such as a fundamental economic concept or managing interactions between people.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.  

Applicant submits “The Applicant also notes that besides the US Supreme Court case of Alice, there are several recent Federal Circuit decisions that are instructive on this issue.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Further, it is not proper practice to go and find one or more Court decisions and use the general arguments from that decision to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision, which in the instant situation it does not.   

Applicant submits “The present claims integrate any purported abstract idea into a practical application, and are thus patent eligible because the claims recite a combination of elements that are integrated into a practical application since the claimed invention improves the functioning of a computer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The industry regards as improvement to a computer any change that brings about (a) higher execution speed, or (b) lower power consumption, or (c) reduced computer production costs. From Appellant’s arguments, it is not clear to which type of improvement does Appellant refer to. However, Examiner argues that Appellant’s application, according to the application specification, that runs on a commercially available computer, by being installed on that computer, (a) increases the execution speed, even if this is not noticeable by the user, (b) increases the power consumption (the additional code requires also power), even if barely noticeable and (c) increases the costs of the configuration at a minimum with the costs of the added application. 
It stands to reason that the instant application, contrary to Applicant’s assertions, does not bring about an improvement to the computer technology, as considered by the industry. In addition, Applicant has not provided or suggested any facts that substantiate the alleged improvement in comparison to the state of the art. Therefore, no improvement in the computer technology can be determined.   

Applicant submits “Applicant respectfully submits that the Office Action fails to consider the claim as a whole in its analysis of whether the claims are integrated into a practical application, per the current USPTO guidelines.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action concludes at Step 2A:   
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. 
Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

Applicant submits “Firstly, no explanation or reasoning is provided for the conclusion that the claims are not integrated into a practical application except to conclude it is "self evident" that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, it is not the claims that have to be integrated into a practical application, it is about the identified abstract idea that can be integrated into a practical application by the remaining claim elements, i.e. those claim elements that remain after stripping away the elements that have been identified as forming the abstract idea (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05)  
	Second, in order to integrate the identified abstract idea into a practical application, the additional claim elements have to fulfill any of the conditions disclosed in MPEP 2106.05(a) - MPEP 2106.05(h). The eligibility analysis in the instant Office Action has concluded that:
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Applicant submits “The Office Action fails to look to the "additional elements" to determine whether the purported abstract idea is integrated into a practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
As mentioned already, the eligibility analysis in the instant Office Action has taken into consideration ALL additional claim elements:   
With all due respect, ALL claim elements, be they active or passive have been taken into consideration. The active claim elements have been divided into two groups, one group which forms the identified abstract idea (see the paragraph “However, Claim 1, (which is repeated in Claims 10, 19) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: automatically select an audio clip asset of the plurality of audio clip assets taking into consideration the feedback parameters from users; merge the audio clip asset with the content; generate an audio file and a video file; provide the audio file and the video file to a user. The limitations, as drafted, …” of the eligibility analysis in the instant Office Action)
Second group of active claim elements, i.e. the remaining claim elements after stripping away those which form the identified abstract idea, has been analyzed as well (see the paragraphs marked with (A) in Step 2A Prong Two and in Step 2B of the eligibility analysis in the instant Office Action). 
The remaining claim elements, the passive qualifying claim elements (i.e. those elements not containing a verb in basic or continuous form) have been analyzed as well (see the paragraphs marked with (B) in Step 2A Prong Two and in Step 2B of the eligibility analysis in the instant Office Action). 
Finally, the computing claim elements, i.e. those elements that are utilized to execute the process, have been analyzed as well (see the paragraphs marked with (C) in Step 2A Prong Two and in Step 2B of the eligibility analysis in the instant Office Action). 
Therefore, it is concluded that all elements of the independent claims have been considered in the eligibility analysis of the instant Office Action.

Applicant submits “Applicant further specifically requests that the Examiner consider every element of the claims in combination.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action concludes at Step 2A: 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. 
Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)  

Applicant submits “Applicant submits that the present claims recite an invention that "applies the judicial exception in a meaningful way", and thus recites a practical application of a purported abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the requirement is “Applying or using the judicial exception in some other meaningful way beyond generally linking the use …” (see MPEP 2106.05(E)). 
Specific to Applicant’s remark, Examiner argues that the additional claim elements identified at Step 2A Prong Two (see eligibility analysis in the instant Office Action) are basic (a) steps (i.e. receiving content; creating audio clip assets; generating parameters from user feedback), (b) passive qualifying elements (i.e. the content; the metadata; the usage of machine learning; the plurality of feedback metrics; the audio clip assets; the input) or (c) computing elements (i.e. non-transitory computer-readable medium; processor). None of these claim elements, alone or in combination, appear to have the capability to change the status of the identified abstract idea from a judicial exception into a non-judicial exception.  

Applicant submits “As a whole, the independent claims recites a "meaningful" application of any purported abstract idea, and are thus patent eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Being a “meaningful application” is not a sufficient condition for eligibility (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05) 

Applicant submits “Applicant submits that when evaluating the claims as a whole, ordered combination, they recite significantly more than merely an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2B:
When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Kim discloses: 
receive a selection content, the content comprising audio content and visual content {see at least fig5A, fig5B, rcS420-10, [0075] selecting picture clips; rcS420-24 selecting audio clips; fig6, rc630, [0088] movie scenes with sound; [0053] moving picture, background music (reads on audio), effect sounds (reads on audio)} 
	
	Colando discloses: 
	wherein the plurality of feedback metrics comprises at least one tracked conversion using a plurality of conversion pixels and … {see at least fig2, rc231, [0058] tracking views and other metrics (reads on tracked conversions); fig5, rc510, [0058] track views component (reads on tracked conversions). The element “using a plurality of conversion pixels,” absent a description showing a reason to use the conversion pictures, is considered, but given no patentable weight (see MPEP 2111.04, MPEP 2111.05 and the authorities cited therein. The reference is provided for the purpose of compact prosecution)}  

Bugaychenko discloses: 
generate, based on the merging, one of an audio file and a video file, {see at least [0043] music files with metadata; [0100] the described techniques may be applied to systems for recommending videos, graphics or other types of multimedia and other content (reads on merging audio and video}

Therefore, Kim, Colando, Bugaychenko discloses the amended claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622